COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00253-CR


Jared Robert Hillery                       §    From Criminal District Court No. 2

                                           §    of Tarrant County (1098778D)

v.                                         §    June 26, 2014

                                           §    Opinion by Justice Gabriel

The State of Texas                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.          The judgment is modified to

adjudicate Hillery’s guilt to reflect that he was adjudged guilty of robbery by

threats. It is ordered that the judgment of the trial court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Lee Gabriel___________________
                                         Justice Lee Gabriel